DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 5-6 of the response, filed 08/23/2022, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. §102(a)(1), have been fully considered and are persuasive.  The previously cited prior art fails to disclose the amendments to Claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vasilescu (FR 2850805 A1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasilescu (FR 2850805 A1).
Regarding Claim 1: Vasilescu discloses a centrifugal fan, comprising a main plate (Figure 2, No. 25) having a multiple of plate-form blades (29) provided in a ring form (Figure 2) about a periphery of an axis of rotation and formed in a range such that a diameter increases heading from a front to a rear in a direction of rotation (see below), wherein the each plate-form blade is provided erected from an arm-form plate (Figure 3, see below), outer diameter portions of a flat face portion of the main plate being constituted of a plurality of arm-form plates (Figures 2-3, see below), at least one of the multiple of blades has a curved portion in one portion of a face portion configuring the blade (see below), and a region of the blade in which the curved portion is provided is of a form pushed down to the front in the direction of rotation (Figure 3 – the blades 29 are curved into the direction of rotation, i.e. “to the front in the direction of rotation”).
[AltContent: textbox (Curved Portion – bow into the rotation direction)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Arm-Form Plates)][AltContent: textbox (Front – Smaller diameter)][AltContent: textbox (Rear – Larger diameter)][AltContent: arrow][AltContent: textbox (Rotation Direction)][AltContent: ]
    PNG
    media_image1.png
    455
    449
    media_image1.png
    Greyscale

Regarding Claim 2: Vasilescu discloses the centrifugal fan according to Claim 1, wherein the curved portion is provided in a back edge portion positioned on an outer diameter side of the blade (Figure 3 – the curved portion is provided over the entire blade).
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-10: See previous Office Action for reasons for allowance.
Claim 3: The prior art fails to disclose the curved portion being provided farther to an inner diameter side than a back edge portion positioned on an outer diameter side of the blade. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Inaba (JP 2002-186215A) discloses a centrifugal fan comprising a main plate having a multiple of plate-form blades erected from arm-form plates (Figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745